[J-80-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 772 CAP
                                               :
                      Appellee                 :   Appeal from the Order dated
                                               :   November 20, 2018 (entered on
                                               :   November 21, 2018) in the Court of
               v.                              :   Common Pleas, Cumberland County,
                                               :   Criminal Division at No. CP-21-CR-
                                               :   0001499-1994.
 SEIFULLAH ABDUL-SALAAM,                       :
                                               :   SUBMITTED: August 14, 2019
                      Appellant                :


                                         ORDER


PER CURIAM
       AND NOW, this 9th day of September, 2019, this appeal is transferred to the

Superior Court. See Commonwealth v. Kindler, 147 A.3d 890 (Pa. 2016) (holding that

this Court lacks jurisdiction to entertain direct appeals from interlocutory orders entered

in criminal cases on remand for resentencing of a defendant after a federal court vacates

the defendant’s sentence of death).